          Case 1:19-cv-01646-LO-JFA Document 12 Filed 02/24/20 Page 1 of 2 PageID# 51

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District
                                                    __________  DistrictofofVirginia
                                                                             __________

                                                                     )
                        ERIK CARDIN
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:19cv1646 LO/JFA
                                                                     )
                   LEAH M. OLSZEWSKI                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )
                                                               ALIAS
                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Matthew Reed
                                           The Pentagon City UPS Store (The UPS Stpre #6199)
                                           522 S. Fern Street
                                           Arlington, VA 22202
                                           Agent for Service of Process for
                                           Leah M. Olszewski (Mailbox #522)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James S. Kurz
                                           REDMON, PEYTON & BRASWELL LLP
                                           510 King Street, Suitr 302
                                           Arlington, VA 22314



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                                            Digitally signed by Dana Van
                                                                                                            Metre
Date:         02/24/2020                                                                                    Date: 2020.02.24 10:55:07 -05'00'
                                                                                          Signature of Clerk or Deputy Clerk
           Case 1:19-cv-01646-LO-JFA Document 12 Filed 02/24/20 Page 2 of 2 PageID# 52

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv1646 LO/JFA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
